Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 1 of 6




              EXHIBIT B
         Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 2 of 6




Judge Victor A. Bolden

United States Courthouse

915 Lafayette Blvd. Suite 417

Bridgeport, CT 06604

                                                                                     November 1, 2020

RE: Jennifer Stutz-O’brien

Dear Judge Bolden:

Unless you really know Jen, you would never know how fragile her health is. To look at her you would
never suspect what she goes through on a daily basis. She almost always has a smile on her face and
kind word, even after another log day of Chemo. Jen has a muscle wasting disease, but you would never
know it nor, would you know that she has a gastric pace maker (that likes to malfunction). She falls quite
often perhaps because of the muscle wasting disease and at the office we joke that we need to bubble
wrap her. How she deals with all her issues I do not know but I have great respect for her.

I was talking to a client a while ago and think I may have discovered how Jen can hide her illness and
pain from everyone. The client was a former anesthesiologist who had to stop because of his diabetes.
He was talking about how Gingers (red heads) really did take about twice as much anesthesia to put to
sleep because of their high pain tolerance. Perhaps that is the reason Jen is able to deal quietly with all
her pain. Perhaps that is why she can come to work after a night in the ER and three broken ribs from
falling in her bathroom. Perhaps it is just Jen and having a lifetime of struggles. Whatever the reason, I
felt compelled to write this letter to offer some insight for your consideration. I ask that keep this in
mind in your sentencing especially considering the current health crisis we are experiencing.



Respectfully,

Ruth Ann Cowher Med, CDAC, CRC, LPC
         Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 3 of 6




Judge Victor A. Bolden
 United States Courthouse
 915 Lafayette Blvd.
 Suite 417
 Bridgeport, CT 06604

10/28/2020

RE: Jennifer D. O’Brien

Your Honor:

I would like to say a few words, on behalf of Jennifer O’Brien, as to what I have observed in the 3 years
that I have known her. Jennifer and I work together and, though I cannot speak on behalf of our
employer, I have had the pleasure of overseeing her work since she started her employment. Jennifer is
an extremely dedicated Counselor who works closely with transitioning high school students, parents
and teachers/school districts. Jennifer always puts her clients first and does everything in her power to
ensure that they get the services that they need to transition from school to employment and/or higher
education. She is a quick learner and is extremely knowledgeable regarding the policies and procedures
that she must follow in order to perform her job functions. Jennifer has taken on an unofficial leadership
role amongst her peers and is respected and liked by all. She is an important member of our team.

In addition, since I have known her, Jennifer has struggled with multiple, serious health problems, that
require frequent medical interventions. Despite her challenges, Jennifer maintains a positive outlook on
life.

I hope that any decision that you make will allow her to continue her important work.

Thank You,

Sandra B. Long-Johnson, MS
           Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 4 of 6


From:              Karen Martin
To:                Allison Near
Subject:           Jennifer O"Brien
Date:              Sunday, January 17, 2021 9:52:42 AM


Dear Judge Bolden,


           I am writing this letter on behalf of my friend Jennifer O’Brien. I have known Jen for

close to twenty years now. I first met her when she came to work at Porter School in

Columbia, CT. I am a special education teacher there and Jen was hired as a math

teacher. She and I worked closely together for years co-teaching math. Jen is a kind and

loving person. She had a way of connecting with kids that really made her stand out as a

teacher. She was the teacher I would go to if I needed information about a student. She

connected with them closely and they trusted her and shared things with her. On social

media I see that Jen still connects to these students all these years later. When Jen was a

teacher she often stepped up and volunteered to support students in extracurricular

activities. She often chaperoned trips and dances.

           In addition to knowing Jen through school, I was aware of her participation in her

church. She is a devout Catholic and taught Sunday school for many years. Each year I

would attend fundraisers where Jen volunteered for her church. Jen would work hard to

support her church and her community. It was clear that Jen was a valued member of her

community, well liked and trusted by those with whom she came in contact.

           Jen was hard working, supporting her family, church, school and community all

while fighting what was then an undiagnosed illness. For years she struggled with health

issues that were very impactful and at times would have caused many others to give up.

She continued to press on in her support of others even when she was sick.

           I have always known Jen to be an honest, straightforward, hard-working, loving

person. Jen is a smart woman with a loving heart. I know that she is remorseful for her

mistakes and the pain this has caused her family.
       Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 5 of 6



Sincerely,

Karen Martin
         Case 3:19-cr-00308-VAB Document 36-2 Filed 02/08/21 Page 6 of 6




20th January 2021
Honorable Victor A. Bolden
United States District Court Judge
915 Lafayette Boulevard
Bridgeport, CT 06604

Dear Judge Bolden,

My name is Justin VanGelder and I currently reside in North Carolina where I am a full-time
kindergarten to grade five Physical Education teacher. I first met Jennifer O’Brien in the Fall of 2002
in my first year as a full-time P.E. teacher in Columbia Connecticut. We worked together as middle
school teachers for approximately 8 years. Initially we got to know each other as colleagues. The
following spring of 2003 we were head coaches for the interscholastic baseball and softball teams.
We travel to away games on the same bus where we became fast friends. I was impressed by
Jennifer’s commitment, communication skills, sports knowledge and strength as a coach and role
model of young woman who adored her as their coach.

After years of working together I observed as Jennifer invested her energy tirelessly to help struggling
math students find their way and improve their skills. She did so with long hours of planning while
also making time for tutoring sessions for those students who needed help the most. She was a
professional educator that I looked up to due to her effort as well as her impact on students and staff
alike. She was warm, caring and fun to be around. She is a master of building relationships with her
students as they grow in confidence and self esteem.

Jennifer was engaged in the community of our school supporting and participating in numerous
efforts to support those in need and set an example for our students of the value of giving to others.
We worked together on fundraisers for the Katrina hurricane survivors in New Orleans as well as the
American heart Association’s Jump Rope for Heart program. In the surrounding community she
supported many programs during her personal time such as Crossroads Physical therapy, Church of
the Holy Family, RHAM High School booster club, Bereaved Parents of RHAM and the PADRE’s Run
to name a few. Jennifer is and always was a person of strong faith and the church community is an
important part of her life. There was always an event to get involved in and she was never shy to
raise and lend a hand.

As the years went bye I got married and my wife and I had a daughter. Jennifer, as the mother of
three young daughters, was a person I looked to for council, support and guidance on a regular basis.
Jennifers advice would typically take the form of finding the right path by following your heart while
showing others kindness, respect, love and forgiveness. I am not aware of the details of the case for
which I am writing you this letter in support of Jennifer’s character. However, I can say with
confidence that the person I know is one who deserves respect, kindness and forgiveness as much
as anyone. I hope you will consider these sincere comments knowing that Jennifer is a person of
strong character whose actions, in my eyes, speak for themselves.

Sincerely,

Justin vanGelder

Physical Education Teacher
